In an action to declare a mortgage void on the ground of usury, in which the defendant asserted a counterclaim for the foreclosure of the mortgage, plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County, dated August 27, 1962, as imposed certain conditions upon the granting of their motion to open their default and to vacate a default judgment entered on defendant’s motion for summary judgment of foreclosure. Order, insofar as appealed from, affirmed, without costs. No opinion. Plaintiffs’ time to comply with any condition or term of the order as to which a time limitation was specified therein, is extended until 40 days after entry of the order hereon. Beldoek, P. J., Ughetta, Brennan, Hill and Rabin, JJ., concur.